HUNSTEIN, Presiding Justice.
This case is controlled by our opinion in Wilson v. Windsor, 280 Ga. 576 (630 SE2d 367) (2006). The record establishes that appellee Bray, like the probationer in Wilson v. Windsor, did not meet the criteria for confinement in a probation detention center under OCGA § 42-8-35.41 and thus his confinement in such a facility was unauthorized. Wilson v. Windsor, supra. Accordingly, we affirm the habeas corpus court and remand for imposition of a new sentence. Id.

Judgment affirmed and case remanded with direction.


All the Justices concur, except Carley, Hines and Melton, JJ., who dissent.


 Bray pled guilty to (1) misdemeanor obstruction of an officer, (2) driving on a suspended license, (3) no proof of insurance and (4) improper tag. He was sentenced to twelve months probation on all four counts; the period for Counts 2 and 4 were to run concurrent with the probation for Count 1. He was also sentenced to 30 days in jail on consecutive weekends for Count 2. His probation was revoked approximately a year after his sentence because: he failed to report to probation officers; failed to pay required fines, surcharges, and probation supervision fees; failed to participate in a GED program or provide proof of attendance; and failed to serve the 30 days in jail on consecutive weekends. As a result, the trial court ordered Bray to serve at least 305 days, but not more than 365 days, in a probation detention center.